DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 11/19/2021”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021has been entered.
Status of Claims
Applicant’s cancellation of claims 1-32, and submission of new claims 52-63 in “Claims - 11/19/2021” with the “Amendment Submitted/Entered with Filing of CPA/RCE - 11/19/2021”, have been acknowledged.  
This office action considers claims 33-63 pending for prosecution.
Response to Arguments
Applicant's arguments “Remarks - 11/19/2021 - Applicant Arguments/Remarks Made in an Amendment, have been fully considered for the claims 37-51, they are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (150; Fig 1; [0022]) = (element 150; Figure No. 1; Paragraph No. [0022]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 37, 41-45, 49, 51-52, 56, 58 and 62 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park; Kangwook et el., (US 20120175703 A1; hereinafter Park).
Claim 37: Park teaches a transistor ([0015]), comprising (see the entire document, Figs 1-2,10 specifically, Fig 1, [0015+], and as cited below; please see alternative rejection of this claim in section 2, below): 

    PNG
    media_image1.png
    408
    613
    media_image1.png
    Greyscale

Park Figure 1
a channel region (channel [0045] comprising {101 underlying 151, 102 underlying 152 and underlying 165); 
a gate dielectric (141; first cited in [0021]) over the channel region; and 
a gate (150 comprising  {151,152}; [0022]) over the gate dielectric and comprising a first gate portion (151) directly beside and against a second gate portion (152).  
Claim 41: Park as applied to the transistor of claim 37, further teaches, wherein the gate comprises a third gate portion (161; [0026]:  A third gate portion; [0058] the gate electrode structure 150 may include first, second and third gate portions 151, 152 and 161).  
Claim 42: Park as applied to the transistor of claim 41, further teaches, wherein the third gate portion (161) is directly against one of the first (151) and second gate portions (152).  
 Park as applied to the transistor of claim 41, further teaches, wherein the third gate portion (161) comprises a different composition (construed from [0026] When the first and second gate portions 151 and 152 include a metal, the third gate portion 161 may include a semiconductor material poly silicon) as to one of the first (151) and second (152) gate portions. 
Claim 44: Park as applied to the transistor of claim 41, further teaches, wherein the third gate portion (161) comprises a different composition (construed from [0026] When the first and second gate portions 151 and 152 include a metal, the third gate portion 161 may include a semiconductor material poly silicon) as to both of the first and second gate portions (151, 152).  
Claim 45: Park as applied to the transistor of claim 41, further teaches, wherein the third gate portion (161) comprises the same composition (construed from [0026] When the first and second gate portions 151 and 152 include a metal conductor, the third gate portion 161 may include poly silicon which is also conductor) as to at least one of the (151) second gate portions (152).  
Claim 49: Park teaches a transistor ([0015]), comprising (see the entire document, Figs 1-2, 10, specifically, Fig 1, [0015+]): 
a channel region (channel [0045] comprising {101 underlying 151, 102 underlying 152 and underlying 165); 
a gate dielectric (141; first cited in [0021]) over the channel region; and 
a gate (150 comprising {151,152,161}; [0058] the gate electrode structure 150 may include first, second and third gate portions 151, 152 and 161)) over the gate dielectric (141and comprising a first gate portion (151),  a second gate portion (152) and 161; [0026]:  A third gate portion), at least two of the gate portions  ({151,152}; [0022]) directly contacting each other.  
Claim 51: Park as applied to the transistor of claim 41, further teaches, wherein at least two of the gate portions comprise the same composition of material (construed from [0026] When the first and second gate portions 151 and 152 include a metal conductor, the third gate portion 161 may include poly silicon which is also conductor).
Claim 52: Park as applied to the transistor of claim 37, wherein at least one of the first and second gate portions comprise a metal ([0026] the first and second gate portions 151 and 152 include a metal).
Claim 56: Park as applied to the transistor of claim 37 wherein the channel region comprises a first segment (underlying 151) adjacent a second segment (underlying 152).
Claim 58: Park as applied to the transistor of claim 49, wherein at least one of the gate portions comprise a metal ([0026] the first and second gate portions 151 and 152 include a metal).
Claim 62: Park as applied to the transistor of claim 49,  wherein the channel region comprises three segments (channel [0045] comprising {first as 101 underlying 151, second as 102 underlying 152 and third as 102 underlying 165).

Claims 37 rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by ZHANG; Guowei et el., (US 20130181286 A1; hereinafter Zhang).
Claim 37: Zhang teaches a transistor, comprising (see the entire document, Figs 1a-1c, specifically, Fig 1c, [0017+], and as cited below; please see alternative rejection of this claim in section 1, above): 

    PNG
    media_image2.png
    412
    479
    media_image2.png
    Greyscale

Zhang Figure 1c
a channel region (channel [0017]); 
a gate dielectric (142; first cited in [0018]) over the channel region; and 
a gate (140 comprising  {141,146}; [0018] one of those poly silicon) over the gate dielectric and comprising a first gate portion (141; lightly doped) directly beside and against a second gate portion (146; no doped).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-40, 46-48, 50, 54-55, 57, 60-61 and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park; Kangwook et el., (US 20120175703 A1; hereinafter Park) in view of Hall et al., (US 20120175697 A1, of record; hereinafter Hall).
Claim 39: Park as applied to the transistor of claim 37, does not expressly disclose, (the transistor) further comprising a conductive material between the gate and the channel.
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against channel 12. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a conductive material between the gate and the channel region, since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having Hall [0006]). 
Claim 40: Park as applied to the transistor of claim 37, does not expressly disclose, (the transistor) further comprising a conductive material between the gate and the gate dielectric.  
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower layer of dielectric . 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a conductive material between the gate and the gate dielectric, since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]) . 
Claim 46: Kawashima as applied to the transistor of claim 37, does not expressly disclose, (the transistor) further comprising a conductive material between the gate dielectric and one of the first and second gate portions.  
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower layer of dielectric . 
Hall’s metallic part of 16 into Park as a conductive material between the gate dielectric and one of the first and second gate portions, since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]) . 
Claim 47: Park as applied to the transistor of claim 37, further teaches, (the transistor) further comprising a conductive material between the gate dielectric and both of the first and second gate portions. 
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower layer of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a conductive material between the gate dielectric and both of the first and second gate portions, since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]) .  
Claim 48: Park as applied to the transistor of claim 41, does not expressly disclose, (the transistor) further comprising a conductive material between the gate dielectric and the third gate portion.  
Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a conductive material between the gate dielectric and the third gate portion, since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]). 

Claim 50: Park as applied to the transistor of claim 49, does not expressly disclose, (the transistor) further comprising a conductive material between the gate dielectric and at least one of the gate portions.  
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a conductive material between the gate dielectric and at least one of the gate portions, Hall [0006]). 
Claim 54: Park as applied to the transistor of claim 37, does not expressly disclose, (the transistor) further comprising a layer of material over the channel region, the layer of the material and the gate dielectric being the only two structures between the channel region and the gate.
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a layer of material over the channel region, the layer of the material (Hal 16) and the gate dielectric (Park 141) being the only two structures between the channel region and the gate (Park 150), since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]). 
Claim 55: Park as applied to the transistor of claim 37, does not expressly disclose, (the transistor) further comprising only two layers of material between the gate and the channel region wherein one of the two layers of material comprises the gate dielectric. 
Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a one of two layers of material and as such only two layers (Park 141; Hal 16) two layers of material between the gate and the channel region wherein one of the two layers of material comprises the gate dielectric (Park 141), since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]). 
Claim 57: Park as applied to the transistor of claim 37, does not expressly disclose, (the transistor) further comprising a conductive layer over the channel region and wherein at least one of the first and second gate portions directly contacts the conductive layer.
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a Hall [0006]). 
Claim 60: Park as applied to the transistor of claim 49, does not expressly disclose, (the transistor)  further comprising a layer of material over the channel region, the layer of the material and the gate dielectric being the only two structures between the channel region and the gate.
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a layer of material over the channel region, the layer of the material (Hal 16) and the gate dielectric (Park 141) being the only two structures between the channel region and the gate (Park 150), since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]). 
Claim 61: Park as applied to the transistor of claim 49 further comprising only two layers of material between the gate and the channel region wherein one of the two layers of material comprises the gate dielectric.
Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower level of dielectric. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park as a one of two layers of material and as such only two layers (Park 141; Hal 16) two layers of material between the gate and the channel region wherein one of the two layers of material comprises the gate dielectric (Park 141), since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]). 
Claim 63: Park as applied to the transistor of claim 49, does not expressly disclose, (the transistor) further comprising a conductive layer over the channel region and wherein at least one of the gate portions directly contacts the conductive layer.
However, in the analogous art, Hall teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017), wherein (Fig 10; [0024]) the first 18 and second 19 conductive gate portions are directly against an electrically conductive material (Fig, 10; [0017]; metallic part of 16: as 16 is a stack of dielectric, metal… any number of metals, or any combination of these) which in turn is directly against lower layer of dielectric . 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate Hall’s metallic part of 16 into Park a conductive layer over the channel region and wherein at least one of the gate portions Park 151/152) directly contacts the conductive layer (Hal 16), since metallic layer 16 will enhance the dielectric layer as a form a portion of charge storage layers having good data retention capabilities while also being inexpensive to manufacture (Hall [0006]) . 

Claims 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over ZHANG; Guowei et el., (US 20130181286 A1; hereinafter Zhang) in view of Hall et al., (US 20120175697 A1, of record; hereinafter Hall).
Claim 53: Zhang as applied to the transistor of claim 37 (in section 2 above), does not expressly disclose, wherein at least one of the first and second gate portions comprise germanium, (but discloses poly silicon [0017]).
The difference between Zhang and the claimed invention is that Zhang does not teach one of the gate portions (first portion 141) comprise germanium.
However, in the analogous art, Breitwisch teaches a nonvolatile memory cell ([0001]) wherein ([0047]) a Gate conductor 16 structure comprises polysilicon or SiGe gate conductor. Accordingly, the prior art references teach that it is known that gate electrode of poly silicon and silicon germanium are functional equivalents for providing an electrical connection to a semiconductor device gate.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the silicon germanium taught by Breitwisch for the gate portions (first gate portion 141) of Zhang because both materials were known equivalents for providing electrical connectivity to gate electrode within the semiconductor art (see MPEP 2144.06.II).
.
Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park; Kangwook et el., (US 20120175703 A1; hereinafter Park) in view of Breitwisch; Matthew J. et al., (US 20090294850 A1, of record; hereinafter Breitwisch).
Claim 59: Park as applied to the transistor of claim 49, does not expressly disclose, wherein at least one of the gate portions (third gate portion 161) comprise germanium (but discloses poly silicon [0056]).
The difference between Park and the claimed invention is that Park does not teach one of the gate portions (third gate portion 161) comprise germanium.
However, in the analogous art, Breitwisch teaches a nonvolatile memory cell ([0001]) wherein ([0047]) a Gate conductor 16 structure comprises polysilicon or SiGe gate conductor. Accordingly, the prior art references teach that it is known that gate electrode of poly silicon and silicon germanium are functional equivalents for providing an electrical connection to a semiconductor device gate.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the silicon germanium taught by Breitwisch for the gate portions (third gate portion 161) of Park because both materials were known equivalents for providing electrical connectivity to gate electrode within the semiconductor art (see MPEP 2144.06.II).
The substitution would have resulted in the predictable result of providing electrical connectivity to the gate electrode of the transistor.
Allowable Subject Matter
Claims 33-36 are allowed. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The most relevant prior art reference (US 20120175697 A1 to Hall et al., of record) teaches a transistor 10, comprising (Figs. 1-10, 24; par 0017): 
gate dielectric  16 (Fig. 10,1; par 0016) directly against a channel region (Fig. 10, par. 0014;  below 16 within upper portion of substrate 12; hereinafter 12chan); 
a first conductive gate portion 18 (Fig. 10, par 0017; transformed from layer 17) along a first segment of the channel region (12chan below 18;  hereinafter 12chan18), and spaced from said first segment 12chan18 by at least the gate dielectric 16; and 
a second conductive gate portion 19 along a second segment (12chan below 19;  hereinafter 12chan19), of the channel region 12chan, and spaced from said second segment 12chan19 by at least the gate dielectric 16; 
the second segment  12chan19 being adjacent the first segment 12chan18 (Fig. 10, par. 0014); 
the second conductive gate portion 19 comprising a different composition (30; par 0023; polysilicon) from the first conductive gate portion 18 (17; aluminum or copper; par 0017).
Funayama et al., (US 20110272753 A1), teaches a semiconductor device directed to -volatile memory cell having a split gate structure. Kawashima  et al., (US 
Both of these references, inter-alia Hall et al., substantially teach claims 33-36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
December 5, 2021